Citation Nr: 1316040	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  07-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability; and if so, whether the claim may be granted.

3.  Entitlement to service connection for a gastrointestinal disability to include gastrointestinal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel syndrome (IBS).

4.  Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to March 28, 2012; and as 10 percent disabling thereafter.

5.  Entitlement to an increased compensable rating for residuals scars from a fracture to the left forearm.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971 and from August 1972 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006, May 2007, and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.

In May 2009, the Board denied the Veteran's applications to reopen claims of entitlement to service connection for discopathy of the cervical spine (cervical spine disability); entitlement to service connection for discopathy of the lumbar spine (L3-L4) (lumbar spine disability); entitlement to service connection for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS; and denied a claim of entitlement to a compensable evaluation for right ear hearing loss.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court reversed the Board's denial of the Veteran's application to reopen claims of entitlement to service connection for a cervical spine disability and entitlement to service connection for a lumbar spine disability, and vacated the Board's denial of entitlement to service connection for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS; and entitlement to a compensable evaluation for right ear hearing loss.  The Court remanded the case for compliance with the terms of the Memorandum Decision.

In March 2012, the RO granted service connection for residuals scars related to the service-connected fracture of the left forearm, assigning a noncompensable rating.  In May 2012, the Veteran filed a notice of disagreement to that decision.  A statement of the case was issued in June 2012 continuing the denial.  The Veteran perfects his appeal of that claim in July 2012.  Thus, that claim has been properly appealed and is now before the Board.

In April 2012, the RO granted service connection for left ear hearing loss.  Therefore, that issue has been rephrased as entitlement to an increased rating for bilateral hearing loss, rather than just for right ear hearing loss, as the evaluation of hearing loss requires an analysis of hearing in both service-connected ears.  The April 2012 rating decision also granted an increased rating of 10 percent for bilateral hearing loss, effective March 28, 2012.

The issues of entitlement to service connection for a lumbar spine disability, a gastrointestinal disability, and for an increased rating for residual scars related to the service-connected fracture of the left forearm are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 1983 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not appeal that decision and it is therefore final.

2.  The evidence added to the record since the last final decision in May 1983 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a lumbar spine disability and creates a reasonable possibility of an allowance of the claim. 

3.  In a May 1983 rating decision, the RO denied service connection for a cervical spine disability.  The Veteran did not appeal that decision and it is therefore final.

4.  The evidence added to the record since the last final decision in May 1983 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for a cervical spine disability, and does not create a reasonable possibility of an allowance of the claim. 

5.  Prior to March 28, 2012, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level IV in the right ear and auditory acuity level II in the left ear.

6.  Since, March 28, 2012, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level VI in the right ear and auditory acuity level II in the left ear.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision that denied the claim for service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2012). 

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The May 1983 rating decision that denied the claim for service connection for a cervical spine disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2012). 

4.  New and material evidence has not been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  Prior to March 28, 2012, the criteria for a compensable rating for bilateral hearing loss was not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2012).

6.  Since March 28, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a July 2006 letter advised him that his claim for service connection for a cervical spine disability was previously denied by the RO in May 1983 because the service records did not support a diagnosis of a cervical spine condition.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim, as well as for his claim for increased rating for hearing loss, and his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the July 2006 letter complied with the notice requirements as articulated in Kent, supra, and the duty to notify.  Additionally, the July 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's Virtual VA claims file.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  The Board, consistent with the Joint Motion, requested that the Veteran submit authorization to release records pertaining to his back surgery.  The Veteran filled out a release for those records in December 2011.  Those records were sent, however, they do not reference back surgery.  And, as the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

With regard to the claim for increased rating for hearing loss, a March 2012 VA examination was obtained.  That examination included full examination of the Veteran with findings necessary to rate the Veteran adequately under the rating criteria.  The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the 2012 VA examiner did describe the functional effects of the Veteran's hearing loss.  With regard to the other two VA examinations, the Veteran described the effects of his hearing loss, and the Board has taken those statements into consideration.  Therefore, while two of the three VA examinations may be considered defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record, to the include the most recent VA examination. 

The Board finds that there has been substantial compliance with the previous remand.  Specifically, records related to the Veteran's back surgery and from Dr. R. were requested, and a VA examination for hearing loss was obtained.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

New and Material Evidence

The RO denied the Veteran's claims of entitlement to service connection for lumbar and cervical spine disabilities in a May1983 rating decision.  The Veteran did not appeal that decision and thus that decision is final.  38 U.S.C.A. §§ 7103  (West 2002); 38 C.F.R. § 20.1104 (2012).  

Although the RO determined in a November 2006 rating decision that new and material evidence sufficient to reopen the claims had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, the May 1983 rating decision denied service connection for discopathy of the cervical spine and discopathy of L3-L4 of the lumbar spine as the findings on examination and in the service records did not support cervical or lumbar spine diagnoses.  The rating decision noted that the Veteran was seen in December 1979 for low back pain with a diagnosis of possible strain, in 1982 for low back pain with a diagnosis of flu syndrome, and in July 1982 with a normal back examination.  The rating decision noted that on VA examination, the Veteran complained of a painful neck that grated, snapped, and popped, pain over the posterior aspect of the neck, and discomfort in the low back made worse on any physical activity.  Physical examination demonstrated full range of motion of both shoulders, back alignment correct with no muscle spasm, tenderness, flexion to 75 degrees, extension to 20 degrees, lateral bending to 20 degrees and rotation to 20 degrees, and sensorium and motor power were intact.  X-rays of the cervical spine were negative, and x-rays of the lumbar spine noted minimal narrowing of the L3-4 interspace without other findings.  Based upon that evidence, the RO denied the claims.

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in July 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

With regard to the claim for service connection for a lumbar spine disability, the Board finds that new and material evidence has been received.  Specifically, the Veteran has been diagnosed with a lumbar spine disability, and the RO found no such diagnosis in 1983.  VA treatment records dated in 2012 demonstrate a diagnosis of lumbar strain.  VA records also demonstrate an ongoing assessment of chronic lumbar spine pain with no other diagnosis.  However, that ongoing assessment suggests that there may have been a lumbar spine disability for many years.  Such evidence is material because the 1983 decision found no indication of a lumbar spine disability.  Moreover, the Veteran has since offered a clearer indication as to the service onset of the lumbar spine disability.  He now states that while stationed in Da Nang, Vietnam, he was picking up plywood and tin roofing.  A fork lift was moving in his direction and to keep from being run over, and he turned from the waist up to push off and injured his back.  After that event, every time he ran a PFT or did a forced march, his back would fail to the point where he would have to crawl to the rest room or if he could get to his feet, his lower back would grab and lock him up until he could get to the floor.   He contends that ever since that injury, he has experienced flare-ups.  This new contention was not before the VA at the time of the 1983 rating decision.  It is material because it provides a more complete explanation as to why the Veteran believes his current lumbar spine disability is related to his service.  Therefore, in light of the new diagnosis and the lay statements, the Board finds that new and material evidence has been received with respect to the claim for service connection for a lumbar spine disability, and that claim is reopened.

With regard to the cervical spine disability, the Board finds that new and material evidence has not been received because the evidence received since May 1983 does not demonstrate complaints of cervical spine pain or problems, or a diagnosis of a cervical spine disability.  A review of the VA treatment records spanning many years is completely negative for a cervical spine diagnosis.  In fact, this claim was remanded by the Court to obtain records pertaining to a laminectomy surgery; however, such procedure is specific to the lumbar spine.  There is no indication that the Veteran has undergone surgery to the cervical spine.  Moreover, his lay statements concern the low back only and do not mention neck pain or related problems.  The Veteran references "back pain" generally, and states that he received treatment for that pain at the VA.  The VA records show the mentioned treatment, but for the lumbar spine only.  Thus, the Board finds that there is no evidence of a current cervical spine disability or symptoms thereof.  Accordingly, no new evidence has been received to reopen a claim for service connection for a cervical spine disability. 

Finally, the Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.  There were two unproven elements, that of evidence of a cervical spine disability or a medical nexus between a current disability and service, and neither of those elements were addressed with new and material evidence. 

Therefore, although the Veteran has generally submitted new evidence that was not before the Board in 1983, the new evidence is not material to the claim for service connection for a cervical spine disability and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim for service connection for a cervical spine disability is not reopened and the benefits sought on appeal remain denied. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's service-connected bilateral hearing loss is currently rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the evidence of record, on September 2006 VA audiological evaluation, the Veteran reported difficulty hearing in many situations and in backgrounds with noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
75
80
LEFT
30
35
30
55
65

The averages were 68.75 in the right ear and 46.25 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 90 percent in the left ear.

On September 2007 VA examination, the Veteran reported trouble hearing in many different situations and when there was background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
75
75
LEFT
35
35
35
55
65

The averages were 66.25 in the right ear and 47.5 in the left ear.  No speech audiometry was conducted on examination.  Thus, these results cannot be used for rating the Veteran's disability.

On March 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
75
LEFT
30
35
30
50
65

The averages were 66 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 86 percent in the left ear.

It was determined that the Veteran's hearing loss affected the ordinary conditions of life, in that it was difficult for him to hear unless he was facing the speaker.

VA treatment records dated throughout the appeal period demonstrate that the Veteran was seen for hearing aid adjustments, however, auditory thresholds were not documented.

For the right ear, prior to March 28, 2012, the average pure tone threshold of 68.75, along with a speech discrimination rate of 76 percent, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 46.25 decibels, along with a speech discrimination rate of 90 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

For the right ear, since March 28, 2012, the average pure tone threshold of 66, along with a speech discrimination rate of 68 percent, warrants a designation of Roman Numeral VI under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 45 decibels, along with a speech discrimination rate of 86 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral VI, and the left ear is Roman Numeral II, the appropriate rating is 10 percent under Diagnostic Code 6100.

The Board finds that the requirements for a compensable rating for bilateral hearing loss prior to March 28, 2012, and for a rating higher than 10 percent thereafter, are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  The Board has also taken into account the functional impairment of the Veteran's hearing loss in finding that higher ratings are not warranted, as described more fully below.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   However, in this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Specifically, the Veteran has not stated that his hearing loss prevents employment or renders him unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing with background noise or when not facing the speaker, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule, or examples of exceptional disability.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss prior to March 28, 2012, and for a rating higher than 10 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

ORDER

New and material evidence having been submitted, the claim for service connection for a lumbar spine disability is reopened; to that extent only, the appeal is allowed.

New and material evidence not having been submitted, the reopening of the claim for service connection for a cervical spine disability is denied. 

Prior to March 28, 2012, a compensable rating for bilateral hearing loss is denied.

Since March 28, 2012, a rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a lumbar spine disability, for a gastrointestinal disability to include GERD, acid reflux, hiatal hernia, and IBS, and for an increased rating for the residuals scars from a fracture to the left forearm.

With regard to the claim for service connection for a lumbar spine disability, the Veteran contends that he injured his back in Da Nang, Vietnam picking up plywood and tin roofing.  He contends that a fork lift was moving in his direction and to keep from being run over, he turned from the waist up to push off and injured his back.  The Veteran contends that every time he ran a PFT or did a forced march, his back would fail to the point where he would have to crawl to the rest room or if he could get to his feet, his lower back would grab and lock him up until he could get to the floor. 

Service treatment records reflect that in May 1973, the Veteran had had post-PFT back pain on several occasions.  The pain had first incurred in high school while playing football.  He had been running a PFT three months previously and had developed a gradual onset of stiffness and pain in the low back.  He had complaints of pain in both paraspinous regions.  An x-ray showed mild scoliosis.  The assessment was sacroiliitis.  In February 1975, the Veteran reported back pain since 1970, after completing strenuous work.  In January 1976, he was assessed to suffer from a recurrent muscle strain.  In December 1979, the Veteran reported low back pain for approximately nine years.  The pain came and went.  He was lifting that day when all of a sudden the muscles in his back got tight and he could hardly move.  Range of motion was very limited.  The assessment was low back pain with muscle spasm.  In June 1982, the Veteran reported recurrent back pain since 1970.  In July 1982, the Veteran reported back pain ever since he was hit in the back with a palette in Vietnam.  He would get muscle spasms in the back one to two times per year.  Physical examination of the back was normal, with a history suggestive of intermittent low back strain.

On September 1982 VA examination, the Veteran was diagnosed with discopathy at L3-L4.  VA treatment records dated in November 1983 show complaints of low back pain.  The Veteran reported recurrent severe episodes of low back pain since a 1969 low back injury and three to four episodes of low back pain per year.  X-rays of the lumbar spine were normal.  Physical examination demonstrated paraspinous muscle spasm with paraspinous muscle tenderness.  Assessment was musculoskeletal low back pain with prominent muscle spasm.  A December 1983 Medical Certificate shows that the Veteran presented with long history of low back pain without radiculopathy.  X-rays were negative and physical examination was negative with exception of muscle spasm.  Diagnosis was acute lumbar pain facet versus muscle, double herniated nucleus pulposus.  Current VA treatment records demonstrate ongoing chronic lumbar pain, and a 2012 diagnosis of a lumbar strain.  The Veteran has stated that in the past, he has undergone a lumbar laminectomy.

In this case, it is unclear whether the Veteran's currently diagnosed lumbar strain, or other lumbar spine disability, is related to the events of service.  Therefore, a VA examination should be obtained.

With regard to service connection for a gastrointestinal disability, although the Veteran obtained a VA examination as to the etiology of his gastrointestinal disability in March 2012, the Board finds that that examination is not sufficient.  Specifically, the examiner did not address the many instances in service in which the Veteran suffered from gastrointestinal symptoms in rendering the negative opinion.  Rather, the examiner focused on the Veteran's separation examination which did not document a gastrointestinal disability.  However, the service records contain at least a dozen episodes of gastrointestinal distress.  For example, the Veteran's service treatment records indicate that he presented in December 1972 with complaints of vomiting and nausea.  The Veteran denied abdominal cramps but noted that he had diarrhea the day prior.  Diagnosis was influenza.  The Veteran presented in October 1973 with complaints of bad headaches and a sick stomach.  Assessment was sinus headache with nasal congestion with upset stomach from mucus draining to stomach.  The Veteran presented in June 1974 with complaints of nausea and vertigo for two days.  Impression was slight flu syndrome.  The Veteran presented in August 1976 with complaints of pain off and on right lower quadrant.  No umbilicus pain prior.  The Veteran also complained of diarrhea, dry heaving, and nausea.  Last bowel movement was the prior evening and it was loose, last normal bowel movement was one week prior.  The Veteran reported two loose bowel movements per day times for one week and that pain had been with him for approximately two months.  The Veteran denied trauma to the area.  Physical examination demonstrated normal appearing abdomen, no tenderness, just pressure sensation complaints of right lower quadrant.  Assessment was rule out appendicitis.  The Veteran presented on May 17, 1977, with complaints of pain right lower quadrant.  The provider noted that the Veteran had past history and work up for similar symptoms.  The Veteran stated that he was lying under tank waiting for an assistant to get a wrench when pain struck causing nausea.  Physical examination demonstrated soft abdomen without masses or tenderness, very active bowel sounds, negative rectal examination.  A June 14, 1977 note indicated that the Veteran underwent a barium enema on May 20, 1977.  Barium readily filled the colon up to and including the cecum with generous reflux into the terminal ileum.  The appendix was also visualized.  No abnormalities were noted above the proctoscopic level.  The Veteran presented on November 17, 1977, with complaint of extreme pain right lower quadrant after eating.  Acute abdomen series was within normal limits.  Impression was probable gall bladder spasm.  The Veteran presented on July 6, 1978, with complaints of abdominal pain after lifting an engine block.  The Veteran denied fever, nausea, vomiting, urinary problems, and bowel problems.  Physical examination demonstrated benign abdomen, no peritoneal signs, and no tenderness.  On erect position and coughing, right internal inguinal ring revealed tenderness and slight bulging.  The provider noted the Veteran was asymptomatic as far as pain was concerned.  The Veteran presented on July 9, 1979, with complaints of diarrhea and stomach pains for 24 hours with no obvious etiology.  Assessment was flu syndrome.  The Veteran presented on August 6, 1980, with complaints of three-day history of weakness, nausea with dry heaves, decreased appetite, watery diarrhea, and slight pervasive headache.  Assessment was gastroenteritis.  The next day, the Veteran also complained of abdominal cramping and lightheadedness but reported no longer having diarrhea but just loose stools.  Assessment was gastroenteritis.  The Veteran presented on August 13, 1981, with complaints of continuous epigastric abdominal pain that he had never experienced before.  The Veteran reported that symptoms increased with food and that nothing decreased symptoms.  The Veteran reported nausea but denied fever/chills, diarrhea, vomiting, or change in stool color.  Physical examination demonstrated moderate tenderness epigastrum without masses or [illegible].  Rectal examination demonstrated brown stool and negative heme.  Assessment was non-specific abdominal pain probably functional.  Follow up the next day showed no change with no benefit with donatol or Mylanta.  On August 14, 1981, the Veteran's condition was noted to be improved.  The Veteran presented in February 1982 with complaints of nausea and vomiting for two days.  Physical examination showed no rigidity of abdomen. 
Thus, further discussion is warranted.  Moreover, the Veteran contends that the examiner did not ask him about his lower intestinal problems, such as diarrhea, and instead focused on the upper digestive tract.  Therefore, further examination is also warranted to determine if the Veteran suffers from a lower digestive disorder related to service.  

Finally, with regard to the claim for increased rating for residuals scars related to the fracture of the left forearm, the Veteran contends that the most recent October 2011 VA examination is inadequate because the examiner did not document that the Veteran did have painful scars on objective testing.  Therefore, a new examination should be ordered to determine the nature and severity of his residual scars. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The examiner should review the claims file and note that review.  All opinions should be thoroughly explained. 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was caused or aggravated by his service, to include the reported injury that occurred in Vietnam in 1969 or 1970?  The examiner should take into account the reports of back pain in service and in the years following service, including in the early 1980s.

2.  Schedule the Veteran for a VA examination to determine the etiology of his gastrointestinal disability.  The examiner should review the claims file and note that review.  All opinions should be thoroughly explained. 

Diagnose all current gastrointestinal disabilities, to include upper and lower gastrointestinal disabilities.  In so doing, take into account the Veteran's symptoms that include diarrhea.  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disability(ies) were caused or aggravated by his service, taking into consideration the numerous incidents in service as described in the body of this remand, when the Veteran sought treatment for symptoms such as diarrhea, vomiting, abdominal pain, and decreased appetite?

3.  Schedule the Veteran for a VA examination to ascertain the current nature of his scars status post left forearm fracture.  The examiner should specifically indicate whether there the scars are painful on examination, and fully describe the nature of each scar.

4.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


